                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        Civil Action No. 3:19-cv-694-FDW-DSC

JILL ROE,                                            )
                                                     )
                      Plaintiff,                     )
                                                     )                ORDER
v.                                                   )
                                                     )
CHARLOTTE-MECKLENBURG BOARD                          )
OF EDUCATION et al.,                                 )
                                                     )
                      Defendants.                    )


       THIS MATTER is before the Court on “Plaintiff's Motion Seeking Leave to Proceed

Under Pseudonym” (document #2) and “Plaintiff's Motion Seeking a Protective Order Sealing

Portions of the Court Record” (document #5), both filed December 20, 2019. For the reasons set

forth therein, the Motions will be granted. Plaintiff is GRANTED LEAVE to proceed under a

pseudonym and Exhibit A to “Plaintiffs Motion Seeking Leave to Proceed Under Pseudonym” and

supporting memorandum are SEALED.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Frank D. Whitney.

       SO ORDERED.
                                      Signed: December 20, 2019




                                                1
